DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-17, 19-20, and 22 are pending.
	Claims 18, 21, and 23-25 are canceled by Appellant.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/2/21 was filed after the mailing date of the Claims on 4/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-12, 14-17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini, et al. [US 20090177894] in view of Martins, et al. [US 2015/0270977].
As per claim 1:	Orsini, et al teach a method of using biometric information to authenticate a first electronic device of a user to a second electronic device, the method comprising performing, by the first electronic device:
storing a first key share of a private key, wherein the second electronic device stores a public key associated with the private key, and wherein one or more other electronic devices of the user store other key shares of the private key; [Orsini: 0016; includes one or multiple depositories for storing portions of each cryptographic key and authentication data. The portions are created through a data splitting process that prohibits reconstruction without a predetermined portion from more than one location in one depository or from multiple depositories that may be geographically remote. The cryptographic keys can be public and private cryptographic keys, see 0105. The one or more other electronic devices of the user can be given the broadest reasonable interpretation (BRI) as any computer such as server, node, or storaging device that’s associated to the user]
storing a first template share of a biometric template of the user, wherein the one or more other electronic devices of the user store other template shares of the biometric template; [Orsini: 0162; the transaction engine receives the communication and generates a request for the user's enrollment authentication data to be assembled from the data storage facilities D1 through D4. The depository system 700 transfers the portions of the enrollment authentication data corresponding to the user to the authentication engine. Enrollment data includes fingerprint templates and biometric data, see 0435-0437]
receiving a challenge message from the second electronic device; [Orsini: 0178, 0283; the trust engine may digitally sign the message]
measuring, by a biometric sensor of the first electronic device, a set of biometric features of the user to obtain a measurement vector comprised of measured values of the set of biometric features, and wherein the biometric template includes a template vector comprised of measured values of the set of biometric features previously measured from the user; [Orsini: 0521, 0556]
sending the measurement vector and the challenge message to the one or more other electronic devices; [Orsini: 0557-0558]
**receiving at least T partial computations, including one or more partial computations from the one or more other electronic devices, wherein each of the at least T partial computations are generated using a respective template share, a respective key share, and the challenge message; [**as rejected under a secondary reference, discussion below]
**generating a signature of the challenge message using the at least T partial computations; and [**as rejected under a secondary reference, discussion below]
sending the signature to the second electronic device. [Orsini: 0303] 
Orsini discloses partial computations of template share, respective key share, and challenge message [Orsini: 0178, 0556-0558]. However, Orsini did not clearly include “receiving at least T partial computations, including one or more partial computations from the one or more other electronic devices, wherein each of the at least T partial computations are generated using a respective template share, a respective key share, and the challenge message” and “generating a signature of the challenge message using the at least T partial computations”. 
Martins, et al. teach the invention is a method for generating an electronic signing key and an associated public key certificate, where generating a signing key comprises a private key and a public key. The client unit acquires a biometric data item about an individual, in that the signing key and/or the public key certificate are generated from at least a part of said biometric data item [Martins: 0011-0012]. Martins discloses a method for transferring a message comprises signing key and an associated certificate by a server unit and the client unit signs at least one message to be transferred with the private key and communicates the signature of the message to the server unit [Martins: 0034-0036]. Martins also discusses signing and transferring the message includes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martins with Orsini to teach “receiving at least T partial computations, including one or more partial computations from the one or more other electronic devices, wherein each of the at least T partial computations are generated using a respective template share, a respective key share, and the challenge message” and “generating a signature of the challenge message using the at least T partial computations” for the reason the authenticity of the key used is guaranteed and to verify the validity of the signature of the transferred message.
As rejected under Orsini: 0178, 0556-0558 - in view of Martins for “partial computation” with the same motivation as in claim 1; discusses the method of claim 1, further comprising: generating a first partial computation using the first template share, the first key share, and the challenge message, and wherein the signature of the challenge message is further generated using at least the first partial computation.
Claim 3:  See Orsini: 0178; discusses the method of claim 2, wherein the first partial computation is one of the at least T partial computations.
Claim 4:  As rejected under Orsini: 0178, 0556-0558 - in view of Martins for “partial computation” with the same motivation as in claim 1; discusses the method of claim 1, wherein each of the one or more other electronic devices generate one of the at least T partial computations using a respective template share, respective key share, and the challenge message.
Claim 5:  See Orsini: 0162; discusses the method of claim 1, wherein the first template share and the other template shares are an encryption of the biometric template.
Claim 6:  See Orsini: 0556-0558; discusses the method of claim 1, further comprising encrypting the measurement vector.
Claim 7:  See Orsini: 0073, 0283; discusses the method of claim 1, further comprising performing a registration process by: measuring, by the biometric sensor of the first electronic device, the biometric template of the user; generating the public key, the private key, and the key shares of the private key; generating the first template share and the other template shares of the biometric template; deleting the private key and the biometric template; and sending the public key to the second electronic device.

Claim 9:  See Orsini: 0005; discusses the method of claim 8, wherein the cryptographic program includes a garbled circuit.
Claim 10:  See Orsini: 0108; discusses the method of claim 8, wherein the cryptographic program uses additively homomorphic encryption.
Claim 11:  See Orsini: 0556-0558; discusses the method of claim 8, wherein the measurement vector and the template vector are encrypted using threshold fully homomorphic encryption, and wherein the cryptographic program determines that the measurement vector is within the threshold of the template vector by computing an inner product of the measurement vector and the template vector.
Claim 12:  See Orsini: 0438, 0530; discusses the method of claim 8, wherein the cryptographic program reconstructs the biometric template using the template shares.
Claim 13:  Objected
Claim 14:  See Orsini: 0005; discusses the method of claim 13, wherein the adding and comparing are performed using a garbled circuit.
Claim 15:  As rejected under Orsini: 0083 - in view of Martins for “partial computation” with the same motivation as in claim 1; discusses the method of claim 14, wherein the garbled circuit outputs a string and wherein the string is used to decrypt the partial signatures of the at least T partial computations.
 - in view of Martins for “partial computation” with the same motivation as in claim 1; discusses the method of claim 14, wherein the garbled circuit outputs the partial signatures of the at least T partial computations.
Claim 17:  See Orsini: 0108; discusses the method of claim 13, wherein the shares of the additively homomorphic encryptions of the partial distances have been partially decrypted by the one or more other electronic devices.
Claim 18:  (Canceled)
Claim 19:  See Orsini: 0021; discusses the method of claim 13, further comprising: generating a zero knowledge proof that verifies the comparison of the total distance to the threshold; and sending the zero knowledge proof to the one or more other electronic devices for verification.
Claim 20:  As rejected under Orsini: 0021 - in view of Martins for “partial computation” with the same motivation as in claim 1; discusses the method of claim 1, further comprising: generating a zero knowledge proof that verifies the at least T partial computations; and sending the zero knowledge proof to the one or more other electronic devices for verification.
Claim 21:  (Canceled)
As per claim 22:	Orsini, et al teach a system comprising:
a computer readable medium storing instructions; and [Orsini: 0022]
one or more processors for executing the instructions stored on the computer readable medium [Orsini: 0078] to perform a method of using biometric information to authenticate a first electronic device of a user to a second electronic device, the method comprising:
storing a first key share of a private key, wherein the second electronic device stores a public key associated with the private key, and wherein one or more other electronic devices of the user store other key shares of the private key; [Orsini: 0016; includes one or multiple depositories for storing portions of each cryptographic key and authentication data. The portions are created through a data splitting process that prohibits reconstruction without a predetermined portion from more than one location in one depository or from multiple depositories that may be geographically remote. The cryptographic keys can be public and private cryptographic keys, see 0105. The one or more other electronic devices of the user can be given the broadest reasonable interpretation (BRI) as any computer such as server, node, or storaging device that’s associated to the user] 
storing a first template share of a biometric template of the user, wherein the one or more other electronic devices of the user store other template shares of the biometrictemplate; [Orsini: 0162; the transaction engine receives the communication and generates a request for the user's enrollment authentication data to be assembled from the data storage facilities D1 through D4. The depository system 700 transfers the portions of the enrollment authentication data corresponding to the user to the authentication engine. Enrollment data includes fingerprint templates and biometric data, see 0435-0437]
receiving a challenge message from the second electronic device; [Orsini: 0178, 0283; the trust engine may digitally sign the message]
measuring, by a biometric sensor of the first electronic device, a set of biometric features of the user to obtain a measurement vector comprised of measured values of the set of biometric features, and wherein the biometric template includes a template vector comprised of measured values of the set of biometric features previously measured from the user; [Orsini: 0521, 0556]
sending the measurement vector and the challenge message to the one or more otherelectronic devices; [Orsini: 0557-0558] 
**receiving at least T partial computations, including one or more partial computations from the one or more other electronic devices, wherein each of the at least T partial computations are generated using a respective template share, a respective key share, and the challenge message; [**as rejected under a secondary reference, discussion below]
**generating a signature of the challenge message using the at least T partial computations; and [**as rejected under a secondary reference, discussion below]
sending the signature to the second electronic device. [Orsini: 0303] 
Orsini discloses partial computations of template share, respective key share, and challenge message [Orsini: 0178, 0556-0558]. However, Orsini did not clearly include “receiving at least T partial computations, including one or more partial computations from the one or more other electronic devices, wherein each of the at least T partial computations are generated using a respective template share, a respective key share, and the challenge message” and “generating a signature of the challenge message using the at least T partial computations”. 
Martins, et al. teach the invention is a method for generating an electronic signing key and an associated public key certificate, where generating a signing key comprises a private key and a public key. The client unit acquires a biometric data item about an individual, in that the signing key and/or the public key certificate are generated from at least a part of said biometric data item [Martins: 0011-0012]. Martins discloses a method for transferring a message comprises signing key and an associated certificate by a server unit and the client unit signs at least one message to be transferred with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martins with Orsini to teach “receiving at least T partial computations, including one or more partial computations from the one or more other electronic devices, wherein each of the at least T partial computations are generated using a respective template share, a respective key share, and the challenge message” and “generating a signature of the challenge message 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435